United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3813
                         ___________________________

                                  Charles L. Burgett

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                   Kansas City Board of Police Commissioners

                                         Defendant

Shelia Porter; Virgil Lienhard; Kansas City Area Transportation Authority; Police
                             Officer Brent Cartwright

                       lllllllllllllllllllll Defendants - Appellees

  Patrick McInerney, in his official capacity as a member of the Board of Police
  Commissioners of Kansas City, Missouri, and in his individual capacity; Alvin
Brooks, in his official capacity as a member of the Board of Police Commissioners
of Kansas City, Missouri, and in his individual capacity; Angela Wasson-Hunt, in
her official capacity as a member of the Board of Police Commissioners of Kansas
    City, Missouri, and in her individual capacity; Lisa Pelofsky, in her official
   capacity as a member of the Board of Police Commissioners of Kansas City,
 Missouri, and in her individual capacity; Sly James, in his official capacity as a
 member of the Board of Police Commissioners of Kansas City, Missouri, and in
his individual capacity; Michael Rader, in his official capacity as a member of the
Board of Police Commissioners of Kansas City, Missouri, and in his individual capacity

                             lllllllllllllllllllll Defendants
                                     ____________
                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                               Submitted: July 27, 2015
                                Filed: August 20, 2015
                                    [Unpublished]
                                    ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Charles L. Burgett appeals following the district court’s Federal Rule of Civil
Procedure 12(b)(6) dismissal of his 42 U.S.C. § 1983 complaint. We reverse in part,
and affirm in part.

       Included as defendants in Burgett’s pro se complaint were Kansas City Area
Transportation Authority (KCATA), KCATA bus driver Shelia Porter, and her
supervisor, Virgil Lienhard; and Brent Cartwright, a Kansas City police officer.
Burgett, who is black, alleged the following. On December 21, 2009, he boarded a
KCATA bus operated by Porter, who is white. Burgett overheard a conversation
between Porter and a white male passenger about plans to attend a party together, in
which Porter told the passenger he could ride around with her on her route. Porter
later demanded to know where Burgett was going, telling him he could not ride
around and had to pay or get off; Burgett then swiped his daily-unlimited-ride pass
at the fare box as Porter had directed him to do. When Porter continued to tell
Burgett that he could not ride around, he responded that she was harassing him as he
was a black male, noting that she had no problem with the white male riding around.
Porter eventually stopped and told Burgett to exit the bus or she would call the police;
he refused, stating he had done nothing wrong, had paid his fare, and planned to exit

                                          -2-
at a later stop. Porter called Lienhard, a white male, complaining of Burgett’s
rudeness; when Lienhard arrived, he too directed Burgett to exit the bus, warning that
otherwise he would call the police. Burgett refused, repeating what he had said to
Porter. Cartwright, also a white male, arrived and boarded the bus with three other
white officers; he told Burgett he would be dragged off the bus if he did not exit
willingly. Burgett repeated what he had told Porter and Lienhard, but did as directed;
once off the bus, he asked Cartwright to document the incident. As Burgett began
walking toward the bus stop where he had intended to exit, Cartwright called him
back to provide his identification, which Burgett provided. When Cartwright then
demanded Burgett’s social security number, he refused; Cartwright asked Lienhard
if he wanted Burgett arrested for trespassing, and Lienhard said he would sign the
complaint. Burgett was arrested, and while he did not resist, Cartwright repeatedly
grabbed his arms forcibly and used force in handcuffing, causing bodily harm.
Burgett was jailed for nearly 18 hours and had to post bond; the trespassing charge
was dismissed in April 2010.

        In Count II of Burgett’s complaint–in addition to raising state-law claims
against Cartwright, Porter, and Lienhard, which were dismissed as time-barred–he
also claimed Cartwright had violated his Fourth and Fourteenth Amendment rights,
and Porter and Lienhard had conspired with Cartwright to violate those rights. The
district court found that Burgett had not specifically alleged a constitutional claim and
that, in any event, his conspiracy claims were conclusory. Liberally construing the
complaint and assuming the factual allegations are true, we conclude that Burgett
sufficiently alleged that his federal constitutional rights were violated. See Hopkins
v. City of Bloomington, 774 F.3d 490, 491-92 (8th Cir. 2014) (de novo review;
factual allegations are assumed as true); Topchian v. JPMorgan Chase Bank, N.A.,
760 F.3d 843, 849 (8th Cir. 2014) (pro se complaints should be liberally construed);
Stufflebeam v. Harris, 521 F.3d 884, 886-87 (8th Cir. 2008) (warrantless arrest
without probable cause violates Fourth Amendment, as applied to state actors by
Fourteenth Amendment; state police officer has probable cause to arrest if facts and

                                          -3-
circumstances within his knowledge are sufficient to warrant prudent person to
believe that suspect has committed offense under state law); Dossett v. First State
Bank, 399 F.3d 940, 950-51 (8th Cir. 2005) (where private actor willfully participated
with state officials and reached mutual understanding concerning unlawful objective
of conspiracy, private actor may be held liable under § 1983).

       In Count VII, Burgett claimed that KCATA violated 42 U.S.C. § 2000d, which
prohibits exclusion from participation in, denial of benefits of, and discrimination
under federally assisted programs based on race. Burgett asserted Porter’s and
Lienhard’s actions were racially motivated, contending elsewhere in his complaint
that KCATA had a pattern and practice of discriminating against black males. In
dismissing Count VII, the court appeared to apply a prima facie case standard, and
cited, among other things, Burgett’s failure to identify a similarly situated person who
was treated more favorably. We conclude that the factual allegations in support of
Count VII were sufficient to state a claim under section 2000d. See Swierkiewicz v.
Sorema N.A., 534 U.S. 506, 512 (2002) (because prima facie case operates as flexible
evidentiary standard, for discrimination cases it should not be transposed into rigid
pleading standard); Hopkins, 774 F.3d at 491-92 (complaint is plausible on its face
when pleaded factual content allows court to draw reasonable inference that
defendant is liable for alleged misconduct).

       As to the many other rulings Burgett challenges on appeal, we find no basis for
reversal. Accordingly, we reverse the dismissal of the federal claims against Porter,
Lienhard, and Cartwright in Count II, and remand to the district court to consider
these claims in the first instance; we reverse the dismissal of the section 2000d race
discrimination claim against KCTA in Count VII, and remand for further proceedings
on this claim; and we affirm the district court in all other respects.
                        ______________________________




                                          -4-